Martin, J.,

delivered the opinion of the court.
This is an attachment suit, in which the plaintiffs attached sixty-three bales of cotton, the property of the defendants, in the hands of W. Bogart, as garnishee. Having obtained a judgment for the sum of one thousand four hundred and two dollars and ninety-one cents, with interest and costs, against the defendants, the plaintiffs took a rule on the garnishee to produce in court an account of sales of the cotton attached, and to show cause why the proceeds should not be paid over to them, in satisfaction of their judgment. The garnishee rendered his account, but deducted the sum of one thousand *138one hundred and sixteen dollars and forty-seven cents, being the proceeds of twenty-six bales, to be held subject to lh& claim of Anderson & Johnson, who had intervened in the original suit, but whose petition of intervention had been dismissed, from which they appealed, and the appeal was still pending. The rule was made absolute, and the garnishee appealed.
A garnishee cannot withhold funds, claimed by intervenors whose claim is dismissed and pending on appeal. . It does not suspend the execution of the plaintiff’s judgment against the debtor in which the funds were attached.
It appears to us, the Parish Court did not err. The appeal taken by the intervenors did not suspend the execution of the judgment which the plaintiffs had obtained against the defendants, their debtors. The attachment covered the whole of the cotton, and gave the attaching creditors the preference to be first paid from its proceeds.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.